{¶ 50} I agree with the result reached by the majority. I write separately, however, to address Hilliard's contention that the trial court improperly permitted hearsay testimony to be introduced against him.
 {¶ 51} The precedents relied upon by the majority do not address the issue of admitting hearsay within hearsay. During his testimony, Detective Schaeffer introduced the statements of a third-party as they were relayed to him through Detective Bell. Accordingly, those statements encompassed multiple levels of hearsay and I do not believe the precedents relied upon compel the result reached by the majority.
 {¶ 52} I concur, however, in the result reached by the majority as I believe any error in the trial court's admission of the third-party's statement was harmless. As expressed by the majority, two different eyewitnesses placed Hilliard at the scene of the crime and Guiser identified Hilliard as the individual who shot Belton. The admission of the statements of the third-party, identifying Hilliard as Good Game, were, therefore, harmless.